DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 11-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-14, 17-18 and 20-24 of U.S. Patent No. 10986313. Claims 1-3, 11-13 and 17-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 14-15 of U.S. Patent No. 10594982. Claims 1-3, 11-13 and 17-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 19-20 of U.S. Patent No. 10264219.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the same inventive entity or name at least one joint inventor in common.  The instant application 17301902 is rejected with Non-Statutory Double Patenting with above US Patens because above US Patents mainly claim a method to assemble the front and rear camera housing as a vehicular camera that comprise lens, optical component, inner and outer conductive contact, coaxial connector, print circuit board and imager and the instant application is also claim the similar method.  Therefore, it’s obviously to one of ordinary skill in the art to utilize above US Patents to reject the instant application.  Please see the Non-Statutory Double Patenting table below.
Non-Double Patenting Table:
Instant application
17301902
US Patent No.
10986313
US Patent No. 
10594982
US Patent No. 
10264219
1. A method for assembling a vehicular camera, the method comprising: providing a front camera housing; providing a rear camera housing having a coaxial electrical connector disposed thereat, wherein the coaxial electrical connector comprises (i) a base portion fixedly disposed at the rear camera housing, (ii) an inner electrically conductive terminal and (iii) an outer electrically conductive terminal that circumscribes the inner electrically conductive terminal and that is electrically isolated from the inner electrically conductive terminal; providing a printed circuit board having a first side and a second side separated from the first side by a thickness of the printed circuit board, the printed circuit board having (i) an imager disposed at the first side and (ii) an inner electrically conductive trace and an outer electrically conductive trace disposed at the second side, wherein the outer electrically conductive trace at least partially circumscribes the inner electrically conductive trace and is electrically isolated from the inner electrically conductive trace; disposing the printed circuit board at the front camera housing; attaching the rear camera housing at the front camera housing to accommodate the printed circuit board in a cavity formed between the front camera housing and the rear camera housing; wherein attaching the rear camera housing at the front camera housing comprises (i) moving the rear camera housing toward engagement with the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector contact the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively, and (ii) attaching the rear camera housing at the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector remain in contact with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively; after the rear camera housing is attached at the front camera housing, the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector are in electrical connection with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively; and wherein the coaxial electrical connector comprises a cable connecting end that is opposite the inner and outer electrically conductive terminals and that is configured to electrically connect to a coaxial connector of a coaxial cable of a vehicle equipped with the assembled vehicular camera.
1. A method of assembling a vehicular camera, the method comprising: providing a front camera housing, wherein the front camera housing includes a lens having a plurality of optical elements; providing a rear camera housing having a spring-loaded electrical connector disposed thereat, wherein the spring-loaded electrical connector comprises (i) a base portion fixedly disposed at the rear camera housing, (ii) an inner electrically conductive terminal and (iii) an outer electrically conductive terminal that circumscribes the inner electrically conductive terminal and that is electrically isolated from the inner electrically conductive terminal, and wherein the inner electrically conductive terminal and the outer electrically conductive terminal of the spring-loaded electrical connector are movable relative to the base portion and are spring-biased towards an extended state and are compressible towards a compressed state; providing a printed circuit board having an imager disposed at a first side and having an inner electrically conductive trace and an outer electrically conductive trace disposed at a second side that is opposite the first side, wherein the outer electrically conductive trace circumscribes the inner electrically conductive trace and is electrically isolated from the inner electrically conductive trace; disposing the printed circuit board at the front camera housing and optically aligning the lens with the imager; attaching the rear camera housing at the front camera housing to enclose the printed circuit board in a cavity formed between the front camera housing and the rear camera housing; wherein attaching the rear camera housing at the front camera housing comprises (i) moving the rear camera housing toward engagement with the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the spring-loaded electrical connector, in their extended state, engage the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively, and (ii) attaching the rear camera housing at the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the spring-loaded electrical connector compress towards their compressed state; and after the rear camera housing is attached at the front camera housing, the inner electrically conductive terminal and the outer electrically conductive terminal of the spring-loaded electrical connector are in spring-biased electrical connection with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively.
2. The method of claim 1, wherein the spring-loaded electrical connector comprises a cable connecting end that is opposite the inner and outer electrically conductive terminals and that is configured to electrically connect to a coaxial connector of a coaxial cable of a vehicle equipped with the assembled vehicular camera.
11. A method for assembling a vehicular camera, said method comprising: providing a front camera housing that accommodates a lens and an imager, wherein the lens comprises a plurality of optical elements; providing a rear camera housing; providing a printed circuit board, wherein the printed circuit board has a first electrical contact element and a second electrical contact element disposed thereat, and wherein the first and second electrical contact elements are established at the printed circuit board and are in electrical conductive continuity with respective electrically conductive traces of the printed circuit board, and wherein the second electrical contact element at least partially circumscribes the first electrical contact element; providing an electrical connector at a connector portion of the rear camera housing, wherein the electrical connector comprises a first terminal and a second terminal, and wherein the first terminal comprises a first contact surface at its end that is distal from the connector portion of the rear camera housing, and wherein the second terminal comprises a second contact surface at its end that is distal from the connector portion of the rear camera housing, and wherein the second terminal at least partially circumscribes the first terminal, and wherein the first and second terminals of the electrical connector are spring-biased towards an extended state, and wherein the first and second terminals of the electrical connector are compressible towards a compressed state; moving the rear camera housing toward engagement with the front camera housing; as the rear camera housing moves toward engagement with the front camera housing, (i) moving the first contact surface of the first terminal of the electrical connector toward and into contact with the first electrical contact element at the printed circuit board and (ii) moving the second contact surface of the second terminal of the electrical connector toward and into contact with the second electrical contact element at the printed circuit board; as the rear camera housing further moves into engagement with the front camera housing, compressing the first and second terminals of the electrical connector towards their compressed state and are in spring-biased electrical connection with the first and second electrical contact elements at the printed circuit board; attaching the rear camera housing at the front camera housing; with the rear camera housing attached at the front camera housing, and with the first and second contact surfaces of the first and second terminals in spring-biased electrical connection with the first and second electrical contact elements at the printed circuit board, maintaining electrical connection integrity via the spring-biased direct contact of the first and second contact surfaces to the first and second electrical contact elements without soldering at the printed circuit board; and wherein the electrical connector comprises a connector end that is opposite the first and second terminals and that is configured to electrically connect to a coaxial connector of a coaxial cable of a vehicle equipped with the vehicular camera.
14. A method of assembling a camera for a vision system of a vehicle, said method comprising: providing a lens comprising a plurality of optical elements; disposing the lens in a lens barrel; providing a front camera housing and a rear camera housing; providing a printed circuit board having an imager disposed thereat, wherein the printed circuit board has an inner contact and an outer contact disposed thereat, and wherein the inner and outer contacts comprise respective inner and outer electrically conductive pads established at a surface of the printed circuit board and in electrical conductive continuity with respective electrically conductive traces of the printed circuit board, and wherein the outer contact at least partially circumscribes the inner contact, and wherein the inner and outer contacts comprise inner and outer contact surfaces, respectively, that are parallel to the surface of the printed circuit board at which said inner and outer electrically conductive pads are established; disposing a spring-loaded electrical connector at the rear camera housing, wherein the spring-loaded electrical connector comprises an inner terminal and an outer terminal for connecting to respective ones of the inner contact and the outer contact at the printed circuit board, and wherein the inner terminal comprises an inner contact surface at its end that is distal from said rear camera housing, and wherein the outer terminal comprises an outer contact surface at its end that is distal from said rear camera housing; wherein the outer terminal circumscribes the inner terminal; wherein the inner and outer terminals of the electrical connector are spring-biased towards an extended state, and wherein the inner and outer terminals of the electrical connector are compressible towards a compressed state; wherein the lens barrel is accommodated at the front camera housing; disposing the printed circuit board at the front camera housing; moving the rear camera housing toward engagement with the front camera housing, with the inner contact surface of the inner terminal of the electrical connector parallel to the inner electrically conductive pad of the inner contact at the printed circuit board, and with the outer contact surface of the outer terminal of the electrical connector parallel to the outer electrically conductive pad of the outer contact at the printed circuit board; attaching the rear camera housing at the front camera housing to enclose the printed circuit board within the camera with the lens optically aligned with the imager; and wherein attaching the rear camera housing at the front camera housing comprises (i) moving the rear camera housing toward engagement with the front camera housing so that the inner and outer contact surfaces of the inner and outer terminals of the electrical connector, with the inner and outer terminals in their extended state, engage the respective one of the inner and outer electrically conductive pads of the inner and outer contacts at the printed circuit board, and (ii) engaging the rear camera housing with the front camera housing so that the inner and outer terminals of the electrical connector compress towards their compressed state; and wherein, after the rear camera housing is attached at the front camera housing, the inner and outer terminals of the electrical connector are in spring-biased electrical connection with the inner and outer contacts at the printed circuit board, whereby electrical connection integrity is maintained via the spring-biased direct contact of the inner and outer contact surfaces to the inner and outer electrically conductive pads without soldering at the printed circuit board.
2. The method of claim 1, wherein the base portion of the coaxial electrical connector is press-fit at the rear camera housing.
3. The method of claim 1, wherein the base portion of the spring-loaded electrical connector is press-fit at the rear camera housing.
14. The method of claim 11, comprising press-fitting a base portion of the electrical connector into the rear camera housing to secure the base portion and electrical connector relative to the rear camera housing.
19. The method of claim 14, wherein disposing the spring-loaded electrical connector at the rear camera housing comprises press-fitting a base portion of the electrical connector is press-fit into the rear camera housing to secure the base portion relative to the rear camera housing.
3. The method of claim 1, wherein the coaxial electrical connector is disposed at the rear camera housing via overmolding a portion of the rear camera housing over the base portion of the coaxial electrical connector.
4. The method of claim 1, wherein the spring-loaded electrical connector is disposed at the rear camera housing via overmolding a portion of the rear camera housing over the base portion of the spring-loaded electrical connector.
15. The method of claim 11, comprising overmolding the rear camera housing over and at least partially along a base portion of the electrical connector to secure the base portion and electrical connector relative to the rear camera housing.
20. The method of claim 14, wherein disposing the spring-loaded electrical connector at the rear camera housing comprises overmolding the rear camera housing over and at least partially along a base portion of the electrical connector to secure the base portion relative to the rear camera housing.
4. The method of claim 1, wherein the inner electrically conductive terminal comprises an inner contact surface at its end that is distal from the base portion, and wherein the outer electrically conductive terminal comprises an outer contact surface at its end that is distal from the base portion.
5. The method of claim 1, wherein the inner electrically conductive terminal comprises an inner contact surface at its end that is distal from the base portion, and wherein the outer electrically conductive terminal comprises an outer contact surface at its end that is distal from the base portion.


5. The method of claim 4, wherein, as the rear camera housing is moved toward engagement with the front camera housing, (i) the inner contact surface of the inner electrically conductive terminal of the coaxial electrical connector moves toward and into contact with the inner electrically conductive trace at the printed circuit board, and (ii) the outer contact surface of the outer electrically conductive terminal of the coaxial electrical connector moves toward and into contact with the outer electrically conductive trace at the printed circuit board.
6. The method of claim 5, wherein, as the rear camera housing is moved toward engagement with the front camera housing, (i) the inner contact surface of the inner electrically conductive terminal of the spring-loaded electrical connector moves toward and into contact with the inner electrically conductive trace at the printed circuit board, and (ii) the outer contact surface of the outer electrically conductive terminal of the spring-loaded electrical connector moves toward and into contact with the outer electrically conductive trace at the printed circuit board.


6. The method of claim 5, wherein, as the rear camera housing is moved into engagement with the front camera housing, the inner and outer electrically conductive terminals of the coaxial electrical connector compress.
7. The method of claim 6, wherein, as the rear camera housing is moved into engagement with the front camera housing, the inner and outer electrically conductive terminals of the spring-loaded electrical connector compress towards their compressed state and, after the rear camera housing is attached at the front camera housing, are in spring-biased electrical connection with the inner and outer electrically conductive traces at the printed circuit board, respectively.


7. The method of claim 6, wherein, with the rear camera housing attached at the front camera housing, and with the inner and outer contact surfaces of the inner and outer electrically conductive terminals in electrical connection with the inner and outer electrically conductive traces at the printed circuit board, electrical connection integrity is maintained via solderless direct contact of the inner and outer contact surfaces to the inner and outer electrically conductive traces.
8. The method of claim 7, wherein, with the rear camera housing attached at the front camera housing, and with the inner and outer contact surfaces of the inner and outer electrically conductive terminals in spring-biased electrical connection with the inner and outer electrically conductive traces at the printed circuit board, electrical connection integrity is maintained via spring-biased direct contact of the inner and outer contact surfaces to the inner and outer electrically conductive traces without soldering at the printed circuit board of the inner and outer contact surfaces.


8. The method of claim 1, wherein the inner and outer electrically conductive traces are dimensioned to accommodate lateral tolerances to allow for lateral variations in electrical connection with the inner and outer electrically conductive terminals, respectively.
10. The method of claim 1, wherein the inner and outer electrically conductive traces are dimensioned to accommodate lateral tolerances to allow for lateral variations in electrical connection with the inner and outer electrically conductive terminals, respectively.


11. A method for assembling a vehicular rear backup camera for mounting at a rear portion of a vehicle and viewing rearward of the vehicle, the method comprising: providing a front camera housing; providing a rear camera housing having a coaxial electrical connector disposed thereat, wherein the coaxial electrical connector comprises (i) a base portion fixedly disposed at the rear camera housing, (ii) an inner electrically conductive terminal and (iii) an outer electrically conductive terminal that circumscribes the inner electrically conductive terminal and that is electrically isolated from the inner electrically conductive terminal; wherein the inner electrically conductive terminal comprises an inner contact surface at its end that is distal from the base portion, and wherein the outer electrically conductive terminal comprises an outer contact surface at its end that is distal from the base portion; providing a printed circuit board having a first side and a second side separated from the first side by a thickness of the printed circuit board, the printed circuit board having (i) an imager disposed at the first side and (ii) an inner electrically conductive trace and an outer electrically conductive trace disposed at the second side, wherein the outer electrically conductive trace at least partially circumscribes the inner electrically conductive trace and is electrically isolated from the inner electrically conductive trace; disposing the printed circuit board at the front camera housing; attaching the rear camera housing at the front camera housing to accommodate the printed circuit board in a cavity formed between the front camera housing and the rear camera housing; wherein attaching the rear camera housing at the front camera housing comprises (i) moving the rear camera housing toward engagement with the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector contact the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively, and (ii) attaching the rear camera housing at the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector remain in contact with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively; wherein, as the rear camera housing is moved toward engagement with the front camera housing, (i) the inner contact surface of the inner electrically conductive terminal of the coaxial electrical connector moves toward and into contact with the inner electrically conductive trace at the printed circuit board, and (ii) the outer contact surface of the outer electrically conductive terminal of the coaxial electrical connector moves toward and into contact with the outer electrically conductive trace at the printed circuit board; after the rear camera housing is attached at the front camera housing, the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector are in electrical connection with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively; and wherein the coaxial electrical connector comprises a cable connecting end that is opposite the inner and outer electrically conductive terminals and that is configured to electrically connect to a coaxial connector of a coaxial cable of a vehicle equipped with the assembled vehicular rear backup camera.
11. A method of assembling a vehicular camera, the method comprising: providing a front camera housing, wherein the front camera housing includes a lens having a plurality of optical elements; providing a rear camera housing having a spring-loaded electrical connector disposed thereat, wherein the spring-loaded electrical connector comprises (i) a base portion fixedly disposed at the rear camera housing, (ii) an inner electrically conductive terminal and (iii) an outer electrically conductive terminal that circumscribes the inner electrically conductive terminal and that is electrically isolated from the inner electrically conductive terminal, and wherein the inner electrically conductive terminal and the outer electrically conductive terminal of the spring-loaded electrical connector are movable relative to the base portion and are spring-biased towards an extended state and are compressible towards a compressed state; providing an imager printed circuit board and a connector printed circuit board, wherein circuitry of the imager printed circuit board is electrically connected with circuitry of the connector printed circuit board; wherein the imager printed circuit board has a first side and a second side, and wherein the circuitry of the imager printed circuit board comprises an imager disposed at the first side thereof; wherein the connector printed circuit board has a first side and a second side, and wherein the circuitry of the connector printed circuit comprises an inner electrically conductive trace and an outer electrically conductive trace are disposed at the second side of the connector printed circuit board, and wherein the outer electrically conductive trace circumscribes the inner electrically conductive trace and is electrically isolated from the inner electrically conductive trace; disposing the imager printed circuit board at the front camera housing and optically aligning the lens with the imager; attaching the rear camera housing at the front camera housing to enclose the imager printed circuit board and the connector printed circuit board in a cavity formed between the front camera housing and the rear camera housing; wherein attaching the rear camera housing at the front camera housing comprises (i) moving the rear camera housing toward engagement with the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the spring-loaded electrical connector, in their extended state, engage the inner electrically conductive trace and the outer electrically conductive trace at the second side of the connector printed circuit board, respectively, and (ii) attaching the rear camera housing at the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the spring-loaded electrical connector compress towards their compressed state; and after the rear camera housing is attached at the front camera housing, the inner electrically conductive terminal and the outer electrically conductive terminal of the spring-loaded electrical connector are in spring-biased electrical connection with the inner electrically conductive trace and the outer electrically conductive trace at the second side of the connector printed circuit board, respectively.

12. The method of claim 11, wherein the spring-loaded electrical connector comprises a cable connecting end that is opposite the inner and outer electrically conductive terminals and that is configured to electrically connect to a coaxial connector of a coaxial cable of a vehicle equipped with the assembled vehicular camera.
11. A method for assembling a vehicular camera, said method comprising: providing a front camera housing that accommodates a lens and an imager, wherein the lens comprises a plurality of optical elements; providing a rear camera housing; providing a printed circuit board, wherein the printed circuit board has a first electrical contact element and a second electrical contact element disposed thereat, and wherein the first and second electrical contact elements are established at the printed circuit board and are in electrical conductive continuity with respective electrically conductive traces of the printed circuit board, and wherein the second electrical contact element at least partially circumscribes the first electrical contact element; providing an electrical connector at a connector portion of the rear camera housing, wherein the electrical connector comprises a first terminal and a second terminal, and wherein the first terminal comprises a first contact surface at its end that is distal from the connector portion of the rear camera housing, and wherein the second terminal comprises a second contact surface at its end that is distal from the connector portion of the rear camera housing, and wherein the second terminal at least partially circumscribes the first terminal, and wherein the first and second terminals of the electrical connector are spring-biased towards an extended state, and wherein the first and second terminals of the electrical connector are compressible towards a compressed state; moving the rear camera housing toward engagement with the front camera housing; as the rear camera housing moves toward engagement with the front camera housing, (i) moving the first contact surface of the first terminal of the electrical connector toward and into contact with the first electrical contact element at the printed circuit board and (ii) moving the second contact surface of the second terminal of the electrical connector toward and into contact with the second electrical contact element at the printed circuit board; as the rear camera housing further moves into engagement with the front camera housing, compressing the first and second terminals of the electrical connector towards their compressed state and are in spring-biased electrical connection with the first and second electrical contact elements at the printed circuit board; attaching the rear camera housing at the front camera housing; with the rear camera housing attached at the front camera housing, and with the first and second contact surfaces of the first and second terminals in spring-biased electrical connection with the first and second electrical contact elements at the printed circuit board, maintaining electrical connection integrity via the spring-biased direct contact of the first and second contact surfaces to the first and second electrical contact elements without soldering at the printed circuit board; and wherein the electrical connector comprises a connector end that is opposite the first and second terminals and that is configured to electrically connect to a coaxial connector of a coaxial cable of a vehicle equipped with the vehicular camera.
14. A method of assembling a camera for a vision system of a vehicle, said method comprising: providing a lens comprising a plurality of optical elements; disposing the lens in a lens barrel; providing a front camera housing and a rear camera housing; providing a printed circuit board having an imager disposed thereat, wherein the printed circuit board has an inner contact and an outer contact disposed thereat, and wherein the inner and outer contacts comprise respective inner and outer electrically conductive pads established at a surface of the printed circuit board and in electrical conductive continuity with respective electrically conductive traces of the printed circuit board, and wherein the outer contact at least partially circumscribes the inner contact, and wherein the inner and outer contacts comprise inner and outer contact surfaces, respectively, that are parallel to the surface of the printed circuit board at which said inner and outer electrically conductive pads are established; disposing a spring-loaded electrical connector at the rear camera housing, wherein the spring-loaded electrical connector comprises an inner terminal and an outer terminal for connecting to respective ones of the inner contact and the outer contact at the printed circuit board, and wherein the inner terminal comprises an inner contact surface at its end that is distal from said rear camera housing, and wherein the outer terminal comprises an outer contact surface at its end that is distal from said rear camera housing; wherein the outer terminal circumscribes the inner terminal; wherein the inner and outer terminals of the electrical connector are spring-biased towards an extended state, and wherein the inner and outer terminals of the electrical connector are compressible towards a compressed state; wherein the lens barrel is accommodated at the front camera housing; disposing the printed circuit board at the front camera housing; moving the rear camera housing toward engagement with the front camera housing, with the inner contact surface of the inner terminal of the electrical connector parallel to the inner electrically conductive pad of the inner contact at the printed circuit board, and with the outer contact surface of the outer terminal of the electrical connector parallel to the outer electrically conductive pad of the outer contact at the printed circuit board; attaching the rear camera housing at the front camera housing to enclose the printed circuit board within the camera with the lens optically aligned with the imager; and wherein attaching the rear camera housing at the front camera housing comprises (i) moving the rear camera housing toward engagement with the front camera housing so that the inner and outer contact surfaces of the inner and outer terminals of the electrical connector, with the inner and outer terminals in their extended state, engage the respective one of the inner and outer electrically conductive pads of the inner and outer contacts at the printed circuit board, and (ii) engaging the rear camera housing with the front camera housing so that the inner and outer terminals of the electrical connector compress towards their compressed state; and wherein, after the rear camera housing is attached at the front camera housing, the inner and outer terminals of the electrical connector are in spring-biased electrical connection with the inner and outer contacts at the printed circuit board, whereby electrical connection integrity is maintained via the spring-biased direct contact of the inner and outer contact surfaces to the inner and outer electrically conductive pads without soldering at the printed circuit board.
12. The method of claim 11, wherein the base portion of the coaxial electrical connector is press-fit at the rear camera housing.
13. The method of claim 11, wherein the base portion of the spring-loaded electrical connector is press-fit at the rear camera housing.
14. The method of claim 11, comprising press-fitting a base portion of the electrical connector into the rear camera housing to secure the base portion and electrical connector relative to the rear camera housing.
19. The method of claim 14, wherein disposing the spring-loaded electrical connector at the rear camera housing comprises press-fitting a base portion of the electrical connector is press-fit into the rear camera housing to secure the base portion relative to the rear camera housing.
13. The method of claim 11, wherein the coaxial electrical connector is disposed at the rear camera housing via overmolding a portion of the rear camera housing over the base portion of the coaxial electrical connector.
14. The method of claim 11, wherein the spring-loaded electrical connector is disposed at the rear camera housing via overmolding a portion of the rear camera housing over the base portion of the spring-loaded electrical connector.
15. The method of claim 11, comprising overmolding the rear camera housing over and at least partially along a base portion of the electrical connector to secure the base portion and electrical connector relative to the rear camera housing.
20. The method of claim 14, wherein disposing the spring-loaded electrical connector at the rear camera housing comprises overmolding the rear camera housing over and at least partially along a base portion of the electrical connector to secure the base portion relative to the rear camera housing.
14. The method of claim 11, wherein, as the rear camera housing is moved into engagement with the front camera housing, the inner and outer electrically conductive terminals of the coaxial electrical connector compress.
17. The method of claim 16, wherein, as the rear camera housing is moved into engagement with the front camera housing, the inner and outer electrically conductive terminals of the spring-loaded electrical connector compress towards their compressed state and, after the rear camera housing is attached at the front camera housing, are in spring-biased electrical connection with the inner and outer electrically conductive traces at the connector printed circuit board, respectively.


15. The method of claim 14, wherein, with the rear camera housing attached at the front camera housing, and with the inner and outer contact surfaces of the inner and outer electrically conductive terminals in electrical connection with the inner and outer electrically conductive traces at the printed circuit board, electrical connection integrity is maintained via solderless direct contact of the inner and outer contact surfaces to the inner and outer electrically conductive traces.
18. The method of claim 17, wherein, with the rear camera housing attached at the front camera housing, and with the inner and outer contact surfaces of the inner and outer electrically conductive terminals in spring-biased electrical connection with the inner and outer electrically conductive traces at the second side of the connector printed circuit board, electrical connection integrity is maintained via spring-biased direct contact of the inner and outer contact surfaces to the inner and outer electrically conductive traces without soldering at the connector printed circuit board of the inner and outer contact surfaces.


16. The method of claim 11, wherein the inner and outer electrically conductive traces are dimensioned to accommodate lateral tolerances to allow for lateral variations in electrical connection with the inner and outer electrically conductive terminals, respectively.
20. The method of claim 11, wherein the inner and outer electrically conductive traces are dimensioned to accommodate lateral tolerances to allow for lateral variations in electrical connection with the inner and outer electrically conductive terminals, respectively.


17. A method for assembling a vehicular camera, the method comprising: providing a front camera housing; providing a rear camera housing having a coaxial electrical connector disposed thereat, wherein the coaxial electrical connector comprises (i) a base portion fixedly disposed at the rear camera housing, (ii) an inner electrically conductive terminal and (iii) an outer electrically conductive terminal that circumscribes the inner electrically conductive terminal and that is electrically isolated from the inner electrically conductive terminal; wherein the inner electrically conductive terminal comprises an inner contact surface at its end that is distal from the base portion, and wherein the outer electrically conductive terminal comprises an outer contact surface at its end that is distal from the base portion; providing a printed circuit board having a first side and a second side separated from the first side by a thickness of the printed circuit board, the printed circuit board having (i) an imager disposed at the first side and (ii) an inner electrically conductive trace and an outer electrically conductive trace disposed at the second side, wherein the outer electrically conductive trace at least partially circumscribes the inner electrically conductive trace and is electrically isolated from the inner electrically conductive trace; disposing the printed circuit board at the front camera housing; attaching the rear camera housing at the front camera housing to accommodate the printed circuit board in a cavity formed between the front camera housing and the rear camera housing; wherein attaching the rear camera housing at the front camera housing comprises (i) moving the rear camera housing toward engagement with the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector contact the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively, and (ii) attaching the rear camera housing at the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector remain in contact with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively; wherein, as the rear camera housing is moved toward engagement with the front camera housing, (i) the inner contact surface of the inner electrically conductive terminal of the coaxial electrical connector moves toward and into contact with the inner electrically conductive trace at the printed circuit board, and (ii) the outer contact surface of the outer electrically conductive terminal of the coaxial electrical connector moves toward and into contact with the outer electrically conductive trace at the printed circuit board; after the rear camera housing is attached at the front camera housing, the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector are in electrical connection with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively; wherein, with the rear camera housing attached at the front camera housing, and with the inner and outer contact surfaces of the inner and outer electrically conductive terminals in electrical connection with the inner and outer electrically conductive traces at the printed circuit board, electrical connection integrity is maintained via solderless direct contact of the inner and outer contact surfaces to the inner and outer electrically conductive traces; and wherein the coaxial electrical connector comprises a cable connecting end that is opposite the inner and outer electrically conductive terminals and that is configured to electrically connect to a coaxial connector of a coaxial cable of a vehicle equipped with the assembled vehicular camera.
21. A method of assembling a vehicular camera, the method comprising: providing a front camera housing, wherein the front camera housing includes a lens having a plurality of optical elements; providing a rear camera housing having a spring-loaded electrical connector disposed thereat, wherein the spring-loaded electrical connector comprises (i) a base portion fixedly disposed at the rear camera housing, (ii) an inner electrically conductive terminal and (iii) an outer electrically conductive terminal that circumscribes the inner electrically conductive terminal and that is electrically isolated from the inner electrically conductive terminal, and wherein the inner electrically conductive terminal and the outer electrically conductive terminal of the spring-loaded electrical connector are movable relative to the base portion and are spring-biased towards an extended state and are compressible towards a compressed state; wherein the inner and outer electrically conductive terminals are individually spring-biased relative to the base portion via respective springs; providing a printed circuit board having an imager disposed at a first side and having an inner electrically conductive trace and an outer electrically conductive trace disposed at a second side that is opposite the first side, wherein the outer electrically conductive trace circumscribes the inner electrically conductive trace and is electrically isolated from the inner electrically conductive trace; disposing the printed circuit board at the front camera housing and optically aligning the lens with the imager; attaching the rear camera housing at the front camera housing to enclose the printed circuit board in a cavity formed between the front camera housing and the rear camera housing; wherein attaching the rear camera housing at the front camera housing comprises (i) moving the rear camera housing toward engagement with the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the spring-loaded electrical connector, in their extended state, engage the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively, and (ii) attaching the rear camera housing at the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the spring-loaded electrical connector compress towards their compressed state; after the rear camera housing is attached at the front camera housing, the inner electrically conductive terminal and the outer electrically conductive terminal of the spring-loaded electrical connector are in spring-biased electrical connection with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively; and wherein the spring-loaded electrical connector comprises a cable connecting end that is opposite the inner and outer electrically conductive terminals and that is configured to electrically connect to a coaxial connector of a coaxial cable of a vehicle equipped with the assembled vehicular camera.
11. A method for assembling a vehicular camera, said method comprising: providing a front camera housing that accommodates a lens and an imager, wherein the lens comprises a plurality of optical elements; providing a rear camera housing; providing a printed circuit board, wherein the printed circuit board has a first electrical contact element and a second electrical contact element disposed thereat, and wherein the first and second electrical contact elements are established at the printed circuit board and are in electrical conductive continuity with respective electrically conductive traces of the printed circuit board, and wherein the second electrical contact element at least partially circumscribes the first electrical contact element; providing an electrical connector at a connector portion of the rear camera housing, wherein the electrical connector comprises a first terminal and a second terminal, and wherein the first terminal comprises a first contact surface at its end that is distal from the connector portion of the rear camera housing, and wherein the second terminal comprises a second contact surface at its end that is distal from the connector portion of the rear camera housing, and wherein the second terminal at least partially circumscribes the first terminal, and wherein the first and second terminals of the electrical connector are spring-biased towards an extended state, and wherein the first and second terminals of the electrical connector are compressible towards a compressed state; moving the rear camera housing toward engagement with the front camera housing; as the rear camera housing moves toward engagement with the front camera housing, (i) moving the first contact surface of the first terminal of the electrical connector toward and into contact with the first electrical contact element at the printed circuit board and (ii) moving the second contact surface of the second terminal of the electrical connector toward and into contact with the second electrical contact element at the printed circuit board; as the rear camera housing further moves into engagement with the front camera housing, compressing the first and second terminals of the electrical connector towards their compressed state and are in spring-biased electrical connection with the first and second electrical contact elements at the printed circuit board; attaching the rear camera housing at the front camera housing; with the rear camera housing attached at the front camera housing, and with the first and second contact surfaces of the first and second terminals in spring-biased electrical connection with the first and second electrical contact elements at the printed circuit board, maintaining electrical connection integrity via the spring-biased direct contact of the first and second contact surfaces to the first and second electrical contact elements without soldering at the printed circuit board; and wherein the electrical connector comprises a connector end that is opposite the first and second terminals and that is configured to electrically connect to a coaxial connector of a coaxial cable of a vehicle equipped with the vehicular camera.
14. A method of assembling a camera for a vision system of a vehicle, said method comprising: providing a lens comprising a plurality of optical elements; disposing the lens in a lens barrel; providing a front camera housing and a rear camera housing; providing a printed circuit board having an imager disposed thereat, wherein the printed circuit board has an inner contact and an outer contact disposed thereat, and wherein the inner and outer contacts comprise respective inner and outer electrically conductive pads established at a surface of the printed circuit board and in electrical conductive continuity with respective electrically conductive traces of the printed circuit board, and wherein the outer contact at least partially circumscribes the inner contact, and wherein the inner and outer contacts comprise inner and outer contact surfaces, respectively, that are parallel to the surface of the printed circuit board at which said inner and outer electrically conductive pads are established; disposing a spring-loaded electrical connector at the rear camera housing, wherein the spring-loaded electrical connector comprises an inner terminal and an outer terminal for connecting to respective ones of the inner contact and the outer contact at the printed circuit board, and wherein the inner terminal comprises an inner contact surface at its end that is distal from said rear camera housing, and wherein the outer terminal comprises an outer contact surface at its end that is distal from said rear camera housing; wherein the outer terminal circumscribes the inner terminal; wherein the inner and outer terminals of the electrical connector are spring-biased towards an extended state, and wherein the inner and outer terminals of the electrical connector are compressible towards a compressed state; wherein the lens barrel is accommodated at the front camera housing; disposing the printed circuit board at the front camera housing; moving the rear camera housing toward engagement with the front camera housing, with the inner contact surface of the inner terminal of the electrical connector parallel to the inner electrically conductive pad of the inner contact at the printed circuit board, and with the outer contact surface of the outer terminal of the electrical connector parallel to the outer electrically conductive pad of the outer contact at the printed circuit board; attaching the rear camera housing at the front camera housing to enclose the printed circuit board within the camera with the lens optically aligned with the imager; and wherein attaching the rear camera housing at the front camera housing comprises (i) moving the rear camera housing toward engagement with the front camera housing so that the inner and outer contact surfaces of the inner and outer terminals of the electrical connector, with the inner and outer terminals in their extended state, engage the respective one of the inner and outer electrically conductive pads of the inner and outer contacts at the printed circuit board, and (ii) engaging the rear camera housing with the front camera housing so that the inner and outer terminals of the electrical connector compress towards their compressed state; and wherein, after the rear camera housing is attached at the front camera housing, the inner and outer terminals of the electrical connector are in spring-biased electrical connection with the inner and outer contacts at the printed circuit board, whereby electrical connection integrity is maintained via the spring-biased direct contact of the inner and outer contact surfaces to the inner and outer electrically conductive pads without soldering at the printed circuit board.
18. The method of claim 17, wherein the base portion of the coaxial electrical connector is press-fit at the rear camera housing.
22. The method of claim 21, wherein the base portion of the spring-loaded electrical connector is press-fit at the rear camera housing.
14. The method of claim 11, comprising press-fitting a base portion of the electrical connector into the rear camera housing to secure the base portion and electrical connector relative to the rear camera housing.
19. The method of claim 14, wherein disposing the spring-loaded electrical connector at the rear camera housing comprises press-fitting a base portion of the electrical connector is press-fit into the rear camera housing to secure the base portion relative to the rear camera housing.
19. The method of claim 17, wherein the coaxial electrical connector is disposed at the rear camera housing via overmolding a portion of the rear camera housing over the base portion of the coaxial electrical connector.
23. The method of claim 21, wherein the spring-loaded electrical connector is disposed at the rear camera housing via overmolding a portion of the rear camera housing over the base portion of the spring-loaded electrical connector.
15. The method of claim 11, comprising overmolding the rear camera housing over and at least partially along a base portion of the electrical connector to secure the base portion and electrical connector relative to the rear camera housing.
20. The method of claim 14, wherein disposing the spring-loaded electrical connector at the rear camera housing comprises overmolding the rear camera housing over and at least partially along a base portion of the electrical connector to secure the base portion relative to the rear camera housing.
20. The method of claim 17, wherein the inner and outer electrically conductive traces are dimensioned to accommodate lateral tolerances to allow for lateral variations in electrical connection with the inner and outer electrically conductive terminals, respectively.
24. The method of claim 21, wherein the inner and outer electrically conductive traces are dimensioned to accommodate lateral tolerances to allow for lateral variations in electrical connection with the inner and outer electrically conductive terminals, respectively.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al. US 20150222795 in view of Abe et al. US 20150340816.
Regarding claim 1, Sauer et al. US 20150222795 teach A method for assembling a vehicular camera, the method comprising: providing a front camera housing; providing a rear camera housing having a coaxial electrical connector disposed thereat, wherein the coaxial electrical connector comprises (i) a base portion fixedly disposed at the rear camera housing (Sauer et al. US 20150222795 abstract; paragraph [0058] [0061]; [0087]-[0089]; figures 1-5; 7-12; 16-21; 30-32; 39; 41; Therefore, the present invention provides a camera assembly for a vehicle vision system, with the camera assembly comprising a housing comprising a first housing portion (such as a front housing portion that includes circuitry and an imager established on a circuit element or circuit board and that includes a lens barrel having lens optics disposed at and aligned with the imager) and a second housing portion (such as a rear housing portion having a connector portion for connecting to a vehicle wiring). A circuit element (such as a printed circuit board or the like) is disposed within the first housing portion of the housing, with the circuit element comprising circuitry. The second housing portion comprises a connector portion configured for connecting to a vehicle wiring (such as socket configured to receive a plug of the vehicle wiring, with the terminals of the vehicle wiring connecting to connector elements at the socket when the plug is received in the socket) when the camera assembly is installed at a vehicle. A coaxial connector is disposed at the connector portion of the second housing portion. The coaxial connector comprises a plurality of electrical coaxial connector elements, with each of the electrical coaxial connector elements comprising (i) a first end that is configured for electrically connecting to the circuitry of the circuit element within the first housing portion and (ii) a second end that is configured for electrically connecting to the vehicle wiring, such as when a plug or connector of the vehicle wiring is received in the connector portion of the housing (par. 87).), (ii) an inner electrically conductive terminal and (iii) an outer electrically conductive terminal that circumscribes the inner electrically conductive terminal and that is electrically isolated from the inner electrically conductive terminal (Sauer et al. US 20150222795 abstract; paragraph [0058] [0061]; [0087]-[0089]; figures 1-5; 7-12; 16-21; 30-32; 39; 41; Optionally, the coaxial connector may comprise a core contact or pin and a shield contact or outer contact, and the contacts may engage a brush mating connector (having a plurality of central contacts and a plurality of outer contacts separated or isolated from one another by an isolator or dielectric medium. Thus, when the camera housing portions are assembled together, the core contact or pin of the coaxial connector engages and electrically connects to the central contacts of the brush mating connector, while the shield or outer contact of the coaxial connector engages and electrically connects to the outer contacts of the brush mating connector (par. 89). As show in the figure 19, the core contact is the inner electrical conductive contact, the dielectric medium is the electrical isolated material and the shield contact is the outer electrical conductive contact); providing a printed circuit board having a first side and a second side separated from the first side by a thickness of the printed circuit board, the printed circuit board having (i) an imager disposed at the first side and (ii) an inner electrically conductive trace and an outer electrically conductive trace disposed at the second side (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-12; 16-21; 30-32; 39-41; As shown in the block diagram of FIG. 5, one coaxial connection is connecting a molded coaxial connector with the imager PCB direct bypassing the connector PCB by use of a micro coax plug-to-plug cable in accordance with the present invention, while another connector with four wires is connected via a four pin connector interface to the connector PCB, which itself is connected via a flex wire to the imager PCB (par. 73). The PCB pad at which the coaxial core pin rests may be Silver or Gold plated. The (rear-) housing's inner surface may be coated by a HF conducting material or optional MID material plated (as discussed below). The channel that the core pin is guided through may be coated as well (see FIG. 39A). As can be seen in FIG. 39B, the coaxial core contact may be carried by a center contact carrier, which holds the contact in the geometrical middle of the channel and the carrier may not be coated conductive (par. 80). As shown in FIG. 40, a camera housing's rear body has a connector structure 20 made as one piece with the housing rear body, such as by insertion molding or injection molding. The connector structure comprises a conductive area 21 on a structure to mate with a coaxial connector's shield contact. The connecting surface is applied by MID and leads to the inside of the camera 26. The core pin portion 22 is also done by molding with the housing, with its surface also applied by MID. The camera rear housing's coaxial connector structure lead frame thus is made by MID and the core pin socket (or pin) and the shielding contact may be applied on top of the formed or molded structures. Optionally, the core pin socket (or pin) may be added by press fit attachment, or may be welded or soldered onto the structure while the shielding may be made by MID or the like. The camera housing may have conductive routing structures 24 and electronic components 23, with portions of the camera housing inner surface 25 being conductively plated by MID, such as by utilizing aspects of the cameras (par. 86). As show in the figure 5 the printed circuit board clearly show two side the first side comprise the image sensor toward the lens and second side comprise the connector toward the rear housing and they both separate by the thickness of the material as show in the figure. As show in the figure 40, core pin 22 is same as inner conductive trace and conductive area 21 is same as outer conductive trace.); and wherein the coaxial electrical connector comprises a cable connecting end that is opposite the inner and outer electrically conductive terminals and that is configured to electrically connect to a coaxial connector of a coaxial cable of a vehicle equipped with the assembled vehicular camera (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0076]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; The coaxial connector core may act as a pin which gets inserted as a socket contact in between two or more shielding contacts (preferably symmetrically disposed at opposite sides of the cable's core/pin) (par. 76). The coaxial connector may be press fit into the connector portion of the second or rear housing portion, or the connector portion may be overmolded over the coaxial connector, to retain the coaxial connector at or in the second housing portion. The coaxial connector may comprise a generally cylindrical body portion that is retained at the housing portion, with a plurality of terminals or connector elements at each end for electrically connecting to the vehicle wiring or the circuitry at the circuit element of the camera assembly (par. 88).).
However, Sauer et al. US 20150222795 do teach the camera assembly but  Sauer et al. US 20150222795 do not explicitly teach wherein the outer electrically conductive trace at least partially circumscribes the inner electrically conductive trace and is electrically isolated from the inner electrically conductive trace; disposing the printed circuit board at the front camera housing; attaching the rear camera housing at the front camera housing to accommodate the printed circuit board in a cavity formed between the front camera housing and the rear camera housing; wherein attaching the rear camera housing at the front camera housing comprises (i) moving the rear camera housing toward engagement with the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector contact the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively, and (ii) attaching the rear camera housing at the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector remain in contact with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively; after the rear camera housing is attached at the front camera housing, the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector are in electrical connection with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively.
Abe et al. teach wherein the outer electrically conductive trace at least partially circumscribes the inner electrically conductive trace and is electrically isolated from the inner electrically conductive trace; disposing the printed circuit board at the front camera housing; attaching the rear camera housing at the front camera housing to accommodate the printed circuit board in a cavity formed between the front camera housing and the rear camera housing; wherein attaching the rear camera housing at the front camera housing comprises (i) moving the rear camera housing toward engagement with the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector contact the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively, and (ii) attaching the rear camera housing at the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector remain in contact with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively; after the rear camera housing is attached at the front camera housing, the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector are in electrical connection with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively (Abe et al. US 20150340816 paragraph [0100]-[0113]; [0115]-[0121]; figures 1-10; 16-19; 25-27 and 34-41; The two circuit boards 1421 and 1422 are combined to face each other at a predetermined separation interval L2 by connecting means (not shown). The two circuit boards 1421 and 1422 are assembled into the case 1041 as a single component (par. 106). The connector housing 1031 of the electronic device connector 1030 is an integrally molded article made of an insulating resin, and includes a flange portion 1311 that is combined with the one end 1411 of the case 1041, a terminal holding portion 1312 that is formed at a central part of the flange portion 1311, and a cylindrical cable accommodating portion 1313 that extends from the terminal holding portion 1312 toward a rear side (in a left direction in FIG. 5) (par. 112). As shown in FIG. 5, the terminal fitting 1032 is a shielded terminal that includes an internal conductor 1321 that is made of metal and is electrically connected to a contact portion 1423b on the circuit board 1422, a cylindrical external conductor 1322 that surrounds an outer periphery of the internal conductor 1321, is made of metal and is electrically connected to a contact portion 1423a on the circuit board 1422, and a dielectric 1323 that is made of a resin and fills a gap between the internal conductor 1321 and the external conductor 1322 (par. 115).  According to the cited passages and figures above, the figure 5 clearly shows the case 1041 (front housing) attach to the case 1031 (rear housing) and the circuit board 1042 combine by two circuit board 1421 and 1422. They all placed inside the case 1040 that attach by case 1031 and 1041 as show in the figure 5.).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Sauer et al. US 20150222795 and Abe et al. by comprising the teaching of Abe et al. into the method of Sauer et al. US 20150222795. The motivation to combine these arts is to provide the inner and outer contact with the circuit board 1042 as show in the figure 5 from Abe et al. reference into Sauer et al. US 20150222795 reference for desire of user connector design.
Regarding claim 2, the combination of Sauer et al. US 20150222795 and Abe et al. disclose the method of claim 1, wherein the base portion of the coaxial electrical connector is press-fit at the rear camera housing (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; The coaxial connector may be press fit into the connector portion of the second or rear housing portion, or the connector portion may be overmolded over the coaxial connector, to retain the coaxial connector at or in the second housing portion. The coaxial connector may comprise a generally cylindrical body portion that is retained at the housing portion, with a plurality of terminals or connector elements at each end for electrically connecting to the vehicle wiring or the circuitry at the circuit element of the camera assembly (par. 88).).
Regarding claim 3, the combination of Sauer et al. US 20150222795 and Abe et al. disclose the method of claim 1, wherein the coaxial electrical connector is disposed at the rear camera housing via overmolding a portion of the rear camera housing over the base portion of the coaxial electrical connector (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; The coaxial connector may be press fit into the connector portion of the second or rear housing portion, or the connector portion may be overmolded over the coaxial connector, to retain the coaxial connector at or in the second housing portion. The coaxial connector may comprise a generally cylindrical body portion that is retained at the housing portion, with a plurality of terminals or connector elements at each end for electrically connecting to the vehicle wiring or the circuitry at the circuit element of the camera assembly (par. 88).).
Regarding claim 4, the combination of Sauer et al. US 20150222795 and Abe et al. disclose the method of claim 1, wherein the inner electrically conductive terminal comprises an inner contact surface at its end that is distal from the base portion, and wherein the outer electrically conductive terminal comprises an outer contact surface at its end that is distal from the base portion (Sauer et al. US 20150222795 abstract; paragraph [0058] [0061]; [0087]-[0089]; figures 1-5; 7-12; 16-21; 30-32; 39; 41; Optionally, the coaxial connector may comprise a core contact or pin and a shield contact or outer contact, and the contacts may engage a brush mating connector (having a plurality of central contacts and a plurality of outer contacts separated or isolated from one another by an isolator or dielectric medium. Thus, when the camera housing portions are assembled together, the core contact or pin of the coaxial connector engages and electrically connects to the central contacts of the brush mating connector, while the shield or outer contact of the coaxial connector engages and electrically connects to the outer contacts of the brush mating connector (par. 89). As show in the figure 19, the core contact is the inner electrically conductive contact, the dielectric medium is the electrical isolated material and the shield contact is the outer electrically conductive contact.  As show in the figure 20 the end of the core contact and shield contact distal from the base portion of the camera housing.).
Regarding claim 5, the combination of Sauer et al. US 20150222795 and Abe et al. disclose the method of claim 4, wherein, as the rear camera housing is moved toward engagement with the front camera housing, (i) the inner contact surface of the inner electrically conductive terminal of the coaxial electrical connector moves toward and into contact with the inner electrically conductive trace at the printed circuit board, and (ii) the outer contact surface of the outer electrically conductive terminal of the coaxial electrical connector moves toward and into contact with the outer electrically conductive trace at the printed circuit board (Abe et al. US 20150340816 paragraph [0100]-[0113]; [0115]-[0121]; figures 1-10; 16-19; 25-27 and 34-41; The two circuit boards 1421 and 1422 are combined to face each other at a predetermined separation interval L2 by connecting means (not shown). The two circuit boards 1421 and 1422 are assembled into the case 1041 as a single component (par. 106). The connector housing 1031 of the electronic device connector 1030 is an integrally molded article made of an insulating resin, and includes a flange portion 1311 that is combined with the one end 1411 of the case 1041, a terminal holding portion 1312 that is formed at a central part of the flange portion 1311, and a cylindrical cable accommodating portion 1313 that extends from the terminal holding portion 1312 toward a rear side (in a left direction in FIG. 5) (par. 112). As shown in FIG. 5, the terminal fitting 1032 is a shielded terminal that includes an internal conductor 1321 that is made of metal and is electrically connected to a contact portion 1423b on the circuit board 1422, a cylindrical external conductor 1322 that surrounds an outer periphery of the internal conductor 1321, is made of metal and is electrically connected to a contact portion 1423a on the circuit board 1422, and a dielectric 1323 that is made of a resin and fills a gap between the internal conductor 1321 and the external conductor 1322 (par. 115).  According to the cited passages and figures above, the figure 5 clearly shows the case 1041 (front housing) attach to the case 1031 (rear housing) and the circuit board 1042 combine by two circuit board 1421 and 1422. They all placed inside the case 1040 that attach by case 1031 and 1041 as show in the figure 5.).
Regarding claim 8, the combination of Sauer et al. US 20150222795 and Abe et al. disclose the method of claim 1, wherein the inner and outer electrically conductive traces are dimensioned to accommodate lateral tolerances to allow for lateral variations in electrical connection with the inner and outer electrically conductive terminals, respectively (Sauer et al. US 20150222795 abstract; paragraph [0004]-[0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; The enhanced electrical connection is provided via an adjustable or self-adjusting electrical connector, such as a spring-loaded pin or connector or a flexible or resilient connector, with the connector elements self-adjusting or moving or flexing to maintain alignment and electrical connection between the connector portion of the camera housing and the circuitry of the imager PCB or other circuitry within the camera housing. The present invention thus enhances the manufacturing of the camera module (and assembling of the first and second housing portions together), such as by readily adjusting or adapting for tolerance variations and misalignments or slight misalignments of the housing portions and camera components, and provides enhanced electrical connection over the life time of the camera (par. 7).).
Regarding claim 9, the combination of Sauer et al. US 20150222795 and Abe et al. disclose the method of claim 1, wherein the vehicular camera comprises a vehicular exterior camera configured for mounting at an exterior portion of a vehicle and viewing exterior of the vehicle (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; Referring now to the drawings and the illustrative embodiments depicted therein, a vehicle 10 includes an imaging system or vision system 12 that includes at least one exterior facing imaging sensor or camera, such as a rearward facing imaging sensor or camera 14a (and the system may optionally include multiple exterior facing imaging sensors or cameras, such as a forwardly facing camera 14b at the front (or at the windshield) of the vehicle, and a sidewardly/rearwardly facing camera 14c, 14d at respective sides of the vehicle), which captures images exterior of the vehicle, with the camera having a lens for focusing images at or onto an imaging array or imaging plane or imager of the camera (FIG. 1) (par. 58).).
Regarding claim 10, the combination of Sauer et al. US 20150222795 and Abe et al. disclose the method of claim 1, wherein the vehicular camera comprises a vehicular rear backup camera configured for mounting at a rear portion of a vehicle and viewing rearward of the vehicle (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; Referring now to the drawings and the illustrative embodiments depicted therein, a vehicle 10 includes an imaging system or vision system 12 that includes at least one exterior facing imaging sensor or camera, such as a rearward facing imaging sensor or camera 14a (and the system may optionally include multiple exterior facing imaging sensors or cameras, such as a forwardly facing camera 14b at the front (or at the windshield) of the vehicle, and a sidewardly/rearwardly facing camera 14c, 14d at respective sides of the vehicle), which captures images exterior of the vehicle, with the camera having a lens for focusing images at or onto an imaging array or imaging plane or imager of the camera (FIG. 1) (par. 58).).
Regarding claim 11, Sauer et al. US 20150222795 teach A method for assembling a vehicular rear backup camera for mounting at a rear portion of a vehicle and viewing rearward of the vehicle, the method comprising: providing a front camera housing; providing a rear camera housing having a coaxial electrical connector disposed thereat, wherein the coaxial electrical connector comprises (i) a base portion fixedly disposed at the rear camera housing (Sauer et al. US 20150222795 abstract; paragraph [0058] [0061]; [0087]-[0089]; figures 1-5; 7-12; 16-21; 30-32; 39; 41; Therefore, the present invention provides a camera assembly for a vehicle vision system, with the camera assembly comprising a housing comprising a first housing portion (such as a front housing portion that includes circuitry and an imager established on a circuit element or circuit board and that includes a lens barrel having lens optics disposed at and aligned with the imager) and a second housing portion (such as a rear housing portion having a connector portion for connecting to a vehicle wiring). A circuit element (such as a printed circuit board or the like) is disposed within the first housing portion of the housing, with the circuit element comprising circuitry. The second housing portion comprises a connector portion configured for connecting to a vehicle wiring (such as socket configured to receive a plug of the vehicle wiring, with the terminals of the vehicle wiring connecting to connector elements at the socket when the plug is received in the socket) when the camera assembly is installed at a vehicle. A coaxial connector is disposed at the connector portion of the second housing portion. The coaxial connector comprises a plurality of electrical coaxial connector elements, with each of the electrical coaxial connector elements comprising (i) a first end that is configured for electrically connecting to the circuitry of the circuit element within the first housing portion and (ii) a second end that is configured for electrically connecting to the vehicle wiring, such as when a plug or connector of the vehicle wiring is received in the connector portion of the housing (par. 87).), (ii) an inner electrically conductive terminal and (iii) an outer electrically conductive terminal that circumscribes the inner electrically conductive terminal and that is electrically isolated from the inner electrically conductive terminal (Sauer et al. US 20150222795 abstract; paragraph [0058] [0061]; [0087]-[0089]; figures 1-5; 7-12; 16-21; 30-32; 39; 41; Optionally, the coaxial connector may comprise a core contact or pin and a shield contact or outer contact, and the contacts may engage a brush mating connector (having a plurality of central contacts and a plurality of outer contacts separated or isolated from one another by an isolator or dielectric medium. Thus, when the camera housing portions are assembled together, the core contact or pin of the coaxial connector engages and electrically connects to the central contacts of the brush mating connector, while the shield or outer contact of the coaxial connector engages and electrically connects to the outer contacts of the brush mating connector (par. 89). As show in the figure 19, the core contact is the inner electrical conductive contact, the dielectric medium is the electrical isolated material and the shield contact is the outer electrical conductive contact); wherein the inner electrically conductive terminal comprises an inner contact surface at its end that is distal from the base portion, and wherein the outer electrically conductive terminal comprises an outer contact surface at its end that is distal from the base portion (Sauer et al. US 20150222795 abstract; paragraph [0058] [0061]; [0087]-[0089]; figures 1-5; 7-12; 16-21; 30-32; 39; 41; Optionally, the coaxial connector may comprise a core contact or pin and a shield contact or outer contact, and the contacts may engage a brush mating connector (having a plurality of central contacts and a plurality of outer contacts separated or isolated from one another by an isolator or dielectric medium. Thus, when the camera housing portions are assembled together, the core contact or pin of the coaxial connector engages and electrically connects to the central contacts of the brush mating connector, while the shield or outer contact of the coaxial connector engages and electrically connects to the outer contacts of the brush mating connector (par. 89). As show in the figure 19, the core contact is the inner electrically conductive contact, the dielectric medium is the electrical isolated material and the shield contact is the outer electrically conductive contact.  As show in the figure 20 the end of the core contact and shield contact distal from the base portion of the camera housing.); providing a printed circuit board having a first side and a second side separated from the first side by a thickness of the printed circuit board, the printed circuit board having (i) an imager disposed at the first side and (ii) an inner electrically conductive trace and an outer electrically conductive trace disposed at the second side (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-12; 16-21; 30-32; 39-41; As shown in the block diagram of FIG. 5, one coaxial connection is connecting a molded coaxial connector with the imager PCB direct bypassing the connector PCB by use of a micro coax plug-to-plug cable in accordance with the present invention, while another connector with four wires is connected via a four pin connector interface to the connector PCB, which itself is connected via a flex wire to the imager PCB (par. 73). The PCB pad at which the coaxial core pin rests may be Silver or Gold plated. The (rear-) housing's inner surface may be coated by a HF conducting material or optional MID material plated (as discussed below). The channel that the core pin is guided through may be coated as well (see FIG. 39A). As can be seen in FIG. 39B, the coaxial core contact may be carried by a center contact carrier, which holds the contact in the geometrical middle of the channel and the carrier may not be coated conductive (par. 80). As shown in FIG. 40, a camera housing's rear body has a connector structure 20 made as one piece with the housing rear body, such as by insertion molding or injection molding. The connector structure comprises a conductive area 21 on a structure to mate with a coaxial connector's shield contact. The connecting surface is applied by MID and leads to the inside of the camera 26. The core pin portion 22 is also done by molding with the housing, with its surface also applied by MID. The camera rear housing's coaxial connector structure lead frame thus is made by MID and the core pin socket (or pin) and the shielding contact may be applied on top of the formed or molded structures. Optionally, the core pin socket (or pin) may be added by press fit attachment, or may be welded or soldered onto the structure while the shielding may be made by MID or the like. The camera housing may have conductive routing structures 24 and electronic components 23, with portions of the camera housing inner surface 25 being conductively plated by MID, such as by utilizing aspects of the cameras (par. 86). As show in the figure 5 the printed circuit board clearly show two side the first side comprise the image sensor toward the lens and second side comprise the connector toward the rear housing and they both separate by the thickness of the material as show in the figure. As show in the figure 40, core pin 22 is same as inner conductive trace and conductive area 21 is same as outer conductive trace.); and wherein the coaxial electrical connector comprises a cable connecting end that is opposite the inner and outer electrically conductive terminals and that is configured to electrically connect to a coaxial connector of a coaxial cable of a vehicle equipped with the assembled vehicular rear backup camera (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0076]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; The coaxial connector core may act as a pin which gets inserted as a socket contact in between two or more shielding contacts (preferably symmetrically disposed at opposite sides of the cable's core/pin) (par. 76). The coaxial connector may be press fit into the connector portion of the second or rear housing portion, or the connector portion may be overmolded over the coaxial connector, to retain the coaxial connector at or in the second housing portion. The coaxial connector may comprise a generally cylindrical body portion that is retained at the housing portion, with a plurality of terminals or connector elements at each end for electrically connecting to the vehicle wiring or the circuitry at the circuit element of the camera assembly (par. 88).).
However, Sauer et al. US 20150222795 do teach the camera assembly but Sauer et al. US 20150222795 do not explicitly teach wherein the outer electrically conductive trace at least partially circumscribes the inner electrically conductive trace and is electrically isolated from the inner electrically conductive trace; disposing the printed circuit board at the front camera housing; attaching the rear camera housing at the front camera housing to accommodate the printed circuit board in a cavity formed between the front camera housing and the rear camera housing; wherein attaching the rear camera housing at the front camera housing comprises (i) moving the rear camera housing toward engagement with the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector contact the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively, and (ii) attaching the rear camera housing at the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector remain in contact with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively; wherein, as the rear camera housing is moved toward engagement with the front camera housing, (i) the inner contact surface of the inner electrically conductive terminal of the coaxial electrical connector moves toward and into contact with the inner electrically conductive trace at the printed circuit board, and (ii) the outer contact surface of the outer electrically conductive terminal of the coaxial electrical connector moves toward and into contact with the outer electrically conductive trace at the printed circuit board; after the rear camera housing is attached at the front camera housing, the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector are in electrical connection with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively.
Abe et al. teach wherein the outer electrically conductive trace at least partially circumscribes the inner electrically conductive trace and is electrically isolated from the inner electrically conductive trace; disposing the printed circuit board at the front camera housing; attaching the rear camera housing at the front camera housing to accommodate the printed circuit board in a cavity formed between the front camera housing and the rear camera housing; wherein attaching the rear camera housing at the front camera housing comprises (i) moving the rear camera housing toward engagement with the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector contact the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively, and (ii) attaching the rear camera housing at the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector remain in contact with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively; wherein, as the rear camera housing is moved toward engagement with the front camera housing, (i) the inner contact surface of the inner electrically conductive terminal of the coaxial electrical connector moves toward and into contact with the inner electrically conductive trace at the printed circuit board, and (ii) the outer contact surface of the outer electrically conductive terminal of the coaxial electrical connector moves toward and into contact with the outer electrically conductive trace at the printed circuit board; after the rear camera housing is attached at the front camera housing, the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector are in electrical connection with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively (Abe et al. US 20150340816 paragraph [0100]-[0113]; [0115]-[0121]; figures 1-10; 16-19; 25-27 and 34-41; The two circuit boards 1421 and 1422 are combined to face each other at a predetermined separation interval L2 by connecting means (not shown). The two circuit boards 1421 and 1422 are assembled into the case 1041 as a single component (par. 106). The connector housing 1031 of the electronic device connector 1030 is an integrally molded article made of an insulating resin, and includes a flange portion 1311 that is combined with the one end 1411 of the case 1041, a terminal holding portion 1312 that is formed at a central part of the flange portion 1311, and a cylindrical cable accommodating portion 1313 that extends from the terminal holding portion 1312 toward a rear side (in a left direction in FIG. 5) (par. 112). As shown in FIG. 5, the terminal fitting 1032 is a shielded terminal that includes an internal conductor 1321 that is made of metal and is electrically connected to a contact portion 1423b on the circuit board 1422, a cylindrical external conductor 1322 that surrounds an outer periphery of the internal conductor 1321, is made of metal and is electrically connected to a contact portion 1423a on the circuit board 1422, and a dielectric 1323 that is made of a resin and fills a gap between the internal conductor 1321 and the external conductor 1322 (par. 115).  According to the cited passages and figures above, the figure 5 clearly shows the case 1041 (front housing) attach to the case 1031 (rear housing) and the circuit board 1042 combine by two circuit board 1421 and 1422. They all placed inside the case 1040 that attach by case 1031 and 1041 as show in the figure 5.).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Sauer et al. US 20150222795 and Abe et al. by comprising the teaching of Abe et al. into the method of Sauer et al. US 20150222795. The motivation to combine these arts is to provide the inner and outer contact with the circuit board 1042 as show in the figure 5 from Abe et al. reference into Sauer et al. US 20150222795 reference for desire of user connector design.
Regarding claim 12, the combination of Sauer et al. US 20150222795 and Abe et al. disclose the method of claim 11, wherein the base portion of the coaxial electrical connector is press-fit at the rear camera housing (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; The coaxial connector may be press fit into the connector portion of the second or rear housing portion, or the connector portion may be overmolded over the coaxial connector, to retain the coaxial connector at or in the second housing portion. The coaxial connector may comprise a generally cylindrical body portion that is retained at the housing portion, with a plurality of terminals or connector elements at each end for electrically connecting to the vehicle wiring or the circuitry at the circuit element of the camera assembly (par. 88).).
Regarding claim 13, the combination of Sauer et al. US 20150222795 and Abe et al. disclose the method of claim 11, wherein the coaxial electrical connector is disposed at the rear camera housing via overmolding a portion of the rear camera housing over the base portion of the coaxial electrical connector (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; The coaxial connector may be press fit into the connector portion of the second or rear housing portion, or the connector portion may be overmolded over the coaxial connector, to retain the coaxial connector at or in the second housing portion. The coaxial connector may comprise a generally cylindrical body portion that is retained at the housing portion, with a plurality of terminals or connector elements at each end for electrically connecting to the vehicle wiring or the circuitry at the circuit element of the camera assembly (par. 88).).
Regarding claim 16, the combination of Sauer et al. US 20150222795 and Abe et al. disclose the method of claim 11, wherein the inner and outer electrically conductive traces are dimensioned to accommodate lateral tolerances to allow for lateral variations in electrical connection with the inner and outer electrically conductive terminals, respectively (Sauer et al. US 20150222795 abstract; paragraph [0004]-[0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; The enhanced electrical connection is provided via an adjustable or self-adjusting electrical connector, such as a spring-loaded pin or connector or a flexible or resilient connector, with the connector elements self-adjusting or moving or flexing to maintain alignment and electrical connection between the connector portion of the camera housing and the circuitry of the imager PCB or other circuitry within the camera housing. The present invention thus enhances the manufacturing of the camera module (and assembling of the first and second housing portions together), such as by readily adjusting or adapting for tolerance variations and misalignments or slight misalignments of the housing portions and camera components, and provides enhanced electrical connection over the life time of the camera (par. 7).).
Regarding claim 17, Sauer et al. US 20150222795 teach A method for assembling a vehicular camera, the method comprising: providing a front camera housing; providing a rear camera housing having a coaxial electrical connector disposed thereat, wherein the coaxial electrical connector comprises (i) a base portion fixedly disposed at the rear camera housing (Sauer et al. US 20150222795 abstract; paragraph [0058] [0061]; [0087]-[0089]; figures 1-5; 7-12; 16-21; 30-32; 39; 41; Therefore, the present invention provides a camera assembly for a vehicle vision system, with the camera assembly comprising a housing comprising a first housing portion (such as a front housing portion that includes circuitry and an imager established on a circuit element or circuit board and that includes a lens barrel having lens optics disposed at and aligned with the imager) and a second housing portion (such as a rear housing portion having a connector portion for connecting to a vehicle wiring). A circuit element (such as a printed circuit board or the like) is disposed within the first housing portion of the housing, with the circuit element comprising circuitry. The second housing portion comprises a connector portion configured for connecting to a vehicle wiring (such as socket configured to receive a plug of the vehicle wiring, with the terminals of the vehicle wiring connecting to connector elements at the socket when the plug is received in the socket) when the camera assembly is installed at a vehicle. A coaxial connector is disposed at the connector portion of the second housing portion. The coaxial connector comprises a plurality of electrical coaxial connector elements, with each of the electrical coaxial connector elements comprising (i) a first end that is configured for electrically connecting to the circuitry of the circuit element within the first housing portion and (ii) a second end that is configured for electrically connecting to the vehicle wiring, such as when a plug or connector of the vehicle wiring is received in the connector portion of the housing (par. 87).), (ii) an inner electrically conductive terminal and (iii) an outer electrically conductive terminal that circumscribes the inner electrically conductive terminal and that is electrically isolated from the inner electrically conductive terminal (Sauer et al. US 20150222795 abstract; paragraph [0058] [0061]; [0087]-[0089]; figures 1-5; 7-12; 16-21; 30-32; 39; 41; Optionally, the coaxial connector may comprise a core contact or pin and a shield contact or outer contact, and the contacts may engage a brush mating connector (having a plurality of central contacts and a plurality of outer contacts separated or isolated from one another by an isolator or dielectric medium. Thus, when the camera housing portions are assembled together, the core contact or pin of the coaxial connector engages and electrically connects to the central contacts of the brush mating connector, while the shield or outer contact of the coaxial connector engages and electrically connects to the outer contacts of the brush mating connector (par. 89). As show in the figure 19, the core contact is the inner electrical conductive contact, the dielectric medium is the electrical isolated material and the shield contact is the outer electrical conductive contact); wherein the inner electrically conductive terminal comprises an inner contact surface at its end that is distal from the base portion, and wherein the outer electrically conductive terminal comprises an outer contact surface at its end that is distal from the base portion (Sauer et al. US 20150222795 abstract; paragraph [0058] [0061]; [0087]-[0089]; figures 1-5; 7-12; 16-21; 30-32; 39; 41; Optionally, the coaxial connector may comprise a core contact or pin and a shield contact or outer contact, and the contacts may engage a brush mating connector (having a plurality of central contacts and a plurality of outer contacts separated or isolated from one another by an isolator or dielectric medium. Thus, when the camera housing portions are assembled together, the core contact or pin of the coaxial connector engages and electrically connects to the central contacts of the brush mating connector, while the shield or outer contact of the coaxial connector engages and electrically connects to the outer contacts of the brush mating connector (par. 89). As show in the figure 19, the core contact is the inner electrically conductive contact, the dielectric medium is the electrical isolated material and the shield contact is the outer electrically conductive contact.  As show in the figure 20 the end of the core contact and shield contact distal from the base portion of the camera housing.); providing a printed circuit board having a first side and a second side separated from the first side by a thickness of the printed circuit board, the printed circuit board having (i) an imager disposed at the first side and (ii) an inner electrically conductive trace and an outer electrically conductive trace disposed at the second side (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-12; 16-21; 30-32; 39-41; As shown in the block diagram of FIG. 5, one coaxial connection is connecting a molded coaxial connector with the imager PCB direct bypassing the connector PCB by use of a micro coax plug-to-plug cable in accordance with the present invention, while another connector with four wires is connected via a four pin connector interface to the connector PCB, which itself is connected via a flex wire to the imager PCB (par. 73). The PCB pad at which the coaxial core pin rests may be Silver or Gold plated. The (rear-) housing's inner surface may be coated by a HF conducting material or optional MID material plated (as discussed below). The channel that the core pin is guided through may be coated as well (see FIG. 39A). As can be seen in FIG. 39B, the coaxial core contact may be carried by a center contact carrier, which holds the contact in the geometrical middle of the channel and the carrier may not be coated conductive (par. 80). As shown in FIG. 40, a camera housing's rear body has a connector structure 20 made as one piece with the housing rear body, such as by insertion molding or injection molding. The connector structure comprises a conductive area 21 on a structure to mate with a coaxial connector's shield contact. The connecting surface is applied by MID and leads to the inside of the camera 26. The core pin portion 22 is also done by molding with the housing, with its surface also applied by MID. The camera rear housing's coaxial connector structure lead frame thus is made by MID and the core pin socket (or pin) and the shielding contact may be applied on top of the formed or molded structures. Optionally, the core pin socket (or pin) may be added by press fit attachment, or may be welded or soldered onto the structure while the shielding may be made by MID or the like. The camera housing may have conductive routing structures 24 and electronic components 23, with portions of the camera housing inner surface 25 being conductively plated by MID, such as by utilizing aspects of the cameras (par. 86). As show in the figure 5 the printed circuit board clearly show two side the first side comprise the image sensor toward the lens and second side comprise the connector toward the rear housing and they both separate by the thickness of the material as show in the figure. As show in the figure 40, core pin 22 is same as inner conductive trace and conductive area 21 is same as outer conductive trace.); wherein, with the rear camera housing attached at the front camera housing, and with the inner and outer contact surfaces of the inner and outer electrically conductive terminals in electrical connection with the inner and outer electrically conductive traces at the printed circuit board, electrical connection integrity is maintained via solderless direct contact of the inner and outer contact surfaces to the inner and outer electrically conductive traces (Sauer et al. US 20150222795 abstract; paragraph [0058] [0061]; [0067]-[0069]; [0075]-[0077]; [0086]-[0089]; figures 1-5; 7-12; 16-21; 30-32; 39; 41; FIGS. 17A-G show a similar connector that has a similar dielectric but the connector body is not insert molded but press fit mounted. The press fit may be done from the inside to outside or from the outside to the inside (par. 68). Therefore, the present invention provides a camera assembly for a vehicle vision system, with the camera assembly comprising a housing comprising a first housing portion (such as a front housing portion that includes circuitry and an imager established on a circuit element or circuit board and that includes a lens barrel having lens optics disposed at and aligned with the imager) and a second housing portion (such as a rear housing portion having a connector portion for connecting to a vehicle wiring). A circuit element (such as a printed circuit board or the like) is disposed within the first housing portion of the housing, with the circuit element comprising circuitry. The second housing portion comprises a connector portion configured for connecting to a vehicle wiring (such as socket configured to receive a plug of the vehicle wiring, with the terminals of the vehicle wiring connecting to connector elements at the socket when the plug is received in the socket) when the camera assembly is installed at a vehicle. A coaxial connector is disposed at the connector portion of the second housing portion. The coaxial connector comprises a plurality of electrical coaxial connector elements, with each of the electrical coaxial connector elements comprising (i) a first end that is configured for electrically connecting to the circuitry of the circuit element within the first housing portion and (ii) a second end that is configured for electrically connecting to the vehicle wiring, such as when a plug or connector of the vehicle wiring is received in the connector portion of the housing (par. 87). According to the cited passages and figures, the connection can be use the press fit mounting technology substitute for soldering.); and wherein the coaxial electrical connector comprises a cable connecting end that is opposite the inner and outer electrically conductive terminals and that is configured to electrically connect to a coaxial connector of a coaxial cable of a vehicle equipped with the assembled vehicular camera (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0076]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; The coaxial connector core may act as a pin which gets inserted as a socket contact in between two or more shielding contacts (preferably symmetrically disposed at opposite sides of the cable's core/pin) (par. 76). The coaxial connector may be press fit into the connector portion of the second or rear housing portion, or the connector portion may be overmolded over the coaxial connector, to retain the coaxial connector at or in the second housing portion. The coaxial connector may comprise a generally cylindrical body portion that is retained at the housing portion, with a plurality of terminals or connector elements at each end for electrically connecting to the vehicle wiring or the circuitry at the circuit element of the camera assembly (par. 88).).
However, Sauer et al. US 20150222795 do teach the camera assembly but Sauer et al. US 20150222795 do not explicitly teach wherein the outer electrically conductive trace at least partially circumscribes the inner electrically conductive trace and is electrically isolated from the inner electrically conductive trace; disposing the printed circuit board at the front camera housing; attaching the rear camera housing at the front camera housing to accommodate the printed circuit board in a cavity formed between the front camera housing and the rear camera housing; wherein attaching the rear camera housing at the front camera housing comprises (i) moving the rear camera housing toward engagement with the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector contact the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively, and (ii) attaching the rear camera housing at the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector remain in contact with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively; wherein, as the rear camera housing is moved toward engagement with the front camera housing, (i) the inner contact surface of the inner electrically conductive terminal of the coaxial electrical connector moves toward and into contact with the inner electrically conductive trace at the printed circuit board, and (ii) the outer contact surface of the outer electrically conductive terminal of the coaxial electrical connector moves toward and into contact with the outer electrically conductive trace at the printed circuit board; after the rear camera housing is attached at the front camera housing, the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector are in electrical connection with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively.
Abe et al. teach wherein the outer electrically conductive trace at least partially circumscribes the inner electrically conductive trace and is electrically isolated from the inner electrically conductive trace; disposing the printed circuit board at the front camera housing; attaching the rear camera housing at the front camera housing to accommodate the printed circuit board in a cavity formed between the front camera housing and the rear camera housing; wherein attaching the rear camera housing at the front camera housing comprises (i) moving the rear camera housing toward engagement with the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector contact the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively, and (ii) attaching the rear camera housing at the front camera housing so that the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector remain in contact with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively; wherein, as the rear camera housing is moved toward engagement with the front camera housing, (i) the inner contact surface of the inner electrically conductive terminal of the coaxial electrical connector moves toward and into contact with the inner electrically conductive trace at the printed circuit board, and (ii) the outer contact surface of the outer electrically conductive terminal of the coaxial electrical connector moves toward and into contact with the outer electrically conductive trace at the printed circuit board; after the rear camera housing is attached at the front camera housing, the inner electrically conductive terminal and the outer electrically conductive terminal of the coaxial electrical connector are in electrical connection with the inner electrically conductive trace and the outer electrically conductive trace at the printed circuit board, respectively (Abe et al. US 20150340816 paragraph [0100]-[0113]; [0115]-[0121]; figures 1-10; 16-19; 25-27 and 34-41; The two circuit boards 1421 and 1422 are combined to face each other at a predetermined separation interval L2 by connecting means (not shown). The two circuit boards 1421 and 1422 are assembled into the case 1041 as a single component (par. 106). The connector housing 1031 of the electronic device connector 1030 is an integrally molded article made of an insulating resin, and includes a flange portion 1311 that is combined with the one end 1411 of the case 1041, a terminal holding portion 1312 that is formed at a central part of the flange portion 1311, and a cylindrical cable accommodating portion 1313 that extends from the terminal holding portion 1312 toward a rear side (in a left direction in FIG. 5) (par. 112). As shown in FIG. 5, the terminal fitting 1032 is a shielded terminal that includes an internal conductor 1321 that is made of metal and is electrically connected to a contact portion 1423b on the circuit board 1422, a cylindrical external conductor 1322 that surrounds an outer periphery of the internal conductor 1321, is made of metal and is electrically connected to a contact portion 1423a on the circuit board 1422, and a dielectric 1323 that is made of a resin and fills a gap between the internal conductor 1321 and the external conductor 1322 (par. 115).  According to the cited passages and figures above, the figure 5 clearly shows the case 1041 (front housing) attach to the case 1031 (rear housing) and the circuit board 1042 combine by two circuit board 1421 and 1422. They all placed inside the case 1040 that attach by case 1031 and 1041 as show in the figure 5.).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Sauer et al. US 20150222795 and Abe et al. by comprising the teaching of Abe et al. into the method of Sauer et al. US 20150222795. The motivation to combine these arts is to provide the inner and outer contact with the circuit board 1042 as show in the figure 5 from Abe et al. reference into Sauer et al. US 20150222795 reference for desire of user connector design.
Regarding claim 18, the combination of Sauer et al. US 20150222795 and Abe et al. disclose the method of claim 17, wherein the base portion of the coaxial electrical connector is press-fit at the rear camera housing (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; The coaxial connector may be press fit into the connector portion of the second or rear housing portion, or the connector portion may be overmolded over the coaxial connector, to retain the coaxial connector at or in the second housing portion. The coaxial connector may comprise a generally cylindrical body portion that is retained at the housing portion, with a plurality of terminals or connector elements at each end for electrically connecting to the vehicle wiring or the circuitry at the circuit element of the camera assembly (par. 88).).
Regarding claim 19, the combination of Sauer et al. US 20150222795 and Abe et al. disclose the method of claim 17, wherein the coaxial electrical connector is disposed at the rear camera housing via overmolding a portion of the rear camera housing over the base portion of the coaxial electrical connector (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; The coaxial connector may be press fit into the connector portion of the second or rear housing portion, or the connector portion may be overmolded over the coaxial connector, to retain the coaxial connector at or in the second housing portion. The coaxial connector may comprise a generally cylindrical body portion that is retained at the housing portion, with a plurality of terminals or connector elements at each end for electrically connecting to the vehicle wiring or the circuitry at the circuit element of the camera assembly (par. 88).).
Regarding claim 20, the combination of Sauer et al. US 20150222795 and Abe et al. disclose the method of claim 17, wherein the inner and outer electrically conductive traces are dimensioned to accommodate lateral tolerances to allow for lateral variations in electrical connection with the inner and outer electrically conductive terminals, respectively  (Sauer et al. US 20150222795 abstract; paragraph [0004]-[0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; The enhanced electrical connection is provided via an adjustable or self-adjusting electrical connector, such as a spring-loaded pin or connector or a flexible or resilient connector, with the connector elements self-adjusting or moving or flexing to maintain alignment and electrical connection between the connector portion of the camera housing and the circuitry of the imager PCB or other circuitry within the camera housing. The present invention thus enhances the manufacturing of the camera module (and assembling of the first and second housing portions together), such as by readily adjusting or adapting for tolerance variations and misalignments or slight misalignments of the housing portions and camera components, and provides enhanced electrical connection over the life time of the camera (par. 7).).
Regarding claim 21, the combination of Sauer et al. US 20150222795 and Abe et al. disclose The method of claim 17, wherein the vehicular camera comprises a vehicular exterior camera configured for mounting at an exterior portion of a vehicle and viewing exterior of the vehicle (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; Referring now to the drawings and the illustrative embodiments depicted therein, a vehicle 10 includes an imaging system or vision system 12 that includes at least one exterior facing imaging sensor or camera, such as a rearward facing imaging sensor or camera 14a (and the system may optionally include multiple exterior facing imaging sensors or cameras, such as a forwardly facing camera 14b at the front (or at the windshield) of the vehicle, and a sidewardly/rearwardly facing camera 14c, 14d at respective sides of the vehicle), which captures images exterior of the vehicle, with the camera having a lens for focusing images at or onto an imaging array or imaging plane or imager of the camera (FIG. 1) (par. 58).).
Regarding claim 22, the combination of Sauer et al. US 20150222795 and Abe et al. disclose the method of claim 17, wherein the vehicular camera comprises a vehicular rear backup camera configured for mounting at a rear portion of a vehicle and viewing rearward of the vehicle (Sauer et al. US 20150222795 abstract; paragraph [0007]; [0013]; [0058] [0061]; [0068]-[0069]; [0073]-[0074]; [0080]; [0086]-[0089]; figures 1-5; 7-13; 16-21; 30-32; 39-41; Referring now to the drawings and the illustrative embodiments depicted therein, a vehicle 10 includes an imaging system or vision system 12 that includes at least one exterior facing imaging sensor or camera, such as a rearward facing imaging sensor or camera 14a (and the system may optionally include multiple exterior facing imaging sensors or cameras, such as a forwardly facing camera 14b at the front (or at the windshield) of the vehicle, and a sidewardly/rearwardly facing camera 14c, 14d at respective sides of the vehicle), which captures images exterior of the vehicle, with the camera having a lens for focusing images at or onto an imaging array or imaging plane or imager of the camera (FIG. 1) (par. 58).).
Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al. US 20150222795 in view of Abe et al. US 20150340816 and further in view of Sauer et al. US 20130242099.
Regarding claim 6, the combination of Sauer et al. US 20150222795 and Abe et al. teach all the limitation in the claim 5.
The combination of Sauer et al. US 20150222795 and Abe et al. do not explicitly teach the method of claim 5, wherein, as the rear camera housing is moved into engagement with the front camera housing, the inner and outer electrically conductive terminals of the coaxial electrical connector compress.
Sauer et al. US 20130242099 teach the method of claim 5, wherein, as the rear camera housing is moved into engagement with the front camera housing, the inner and outer electrically conductive terminals of the coaxial electrical connector compress (Sauer et al. US 20130242099 paragraph [0050]; [0110]; [0118]-[0120]; figures 1-7; 33-37; A connector PCB 322 is connected to the imager PCB 320 via spring-loaded connectors 326 assembled onto a spring connector block 324 at the imager PCB 320, with connecting contacts or contact pads 328 disposed at or assembled on the connector PCB 322, which also carries the coaxial connector structure 316 that extends or reaches or is accessible outside or exterior or outbound the camera housing 312. Optionally, the camera may include an elastic sealing element or structure 330 for tightening or clamping or compressing and sealing between the coaxial connector and the connector housing structure (par. 110).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Sauer et al. US 20150222795 and Abe et al. with Sauer et al. US 20130242099 by comprising the teaching of Sauer et al. US 20130242099 into the method of Sauer et al. US 20150222795 and Abe et al.. The motivation to combine these arts is to provide the compressing and sealing between the coaxial connector and the connector housing structure from Sauer et al. US 20130242099 reference into Sauer et al. US 20150222795 and Abe et al. reference for firmly securing the coaxial connector with the housing structure.
Regarding claim 7, the combination of Sauer et al. US 20150222795, Abe et al. and Sauer et al. US 20130242099 disclose the method of claim 6, wherein, with the rear camera housing attached at the front camera housing, and with the inner and outer contact surfaces of the inner and outer electrically conductive terminals in electrical connection with the inner and outer electrically conductive traces at the printed circuit board, electrical connection integrity is maintained via solderless direct contact of the inner and outer contact surfaces to the inner and outer electrically conductive traces (Sauer et al. US 20150222795 abstract; paragraph [0058] [0061]; [0067]-[0069]; [0075]-[0077]; [0086]-[0089]; figures 1-5; 7-12; 16-21; 30-32; 39; 41; FIGS. 17A-G show a similar connector that has a similar dielectric but the connector body is not insert molded but press fit mounted. The press fit may be done from the inside to outside or from the outside to the inside (par. 68). Therefore, the present invention provides a camera assembly for a vehicle vision system, with the camera assembly comprising a housing comprising a first housing portion (such as a front housing portion that includes circuitry and an imager established on a circuit element or circuit board and that includes a lens barrel having lens optics disposed at and aligned with the imager) and a second housing portion (such as a rear housing portion having a connector portion for connecting to a vehicle wiring). A circuit element (such as a printed circuit board or the like) is disposed within the first housing portion of the housing, with the circuit element comprising circuitry. The second housing portion comprises a connector portion configured for connecting to a vehicle wiring (such as socket configured to receive a plug of the vehicle wiring, with the terminals of the vehicle wiring connecting to connector elements at the socket when the plug is received in the socket) when the camera assembly is installed at a vehicle. A coaxial connector is disposed at the connector portion of the second housing portion. The coaxial connector comprises a plurality of electrical coaxial connector elements, with each of the electrical coaxial connector elements comprising (i) a first end that is configured for electrically connecting to the circuitry of the circuit element within the first housing portion and (ii) a second end that is configured for electrically connecting to the vehicle wiring, such as when a plug or connector of the vehicle wiring is received in the connector portion of the housing (par. 87). According to the cited passages and figures, the connection can be using the press fit mounting technology substitute for soldering.).
Regarding claim 14, the combination of Sauer et al. US 20150222795, Abe et al. and Sauer et al. US 20130242099 disclose the method of claim 11, wherein, as the rear camera housing is moved into engagement with the front camera housing, the inner and outer electrically conductive terminals of the coaxial electrical connector compress  (Sauer et al. US 20130242099 paragraph [0050]; [0110]; [0118]-[0120]; figures 1-7; 33-37; A connector PCB 322 is connected to the imager PCB 320 via spring-loaded connectors 326 assembled onto a spring connector block 324 at the imager PCB 320, with connecting contacts or contact pads 328 disposed at or assembled on the connector PCB 322, which also carries the coaxial connector structure 316 that extends or reaches or is accessible outside or exterior or outbound the camera housing 312. Optionally, the camera may include an elastic sealing element or structure 330 for tightening or clamping or compressing and sealing between the coaxial connector and the connector housing structure (par. 110).).
Regarding claim 15, the combination of Sauer et al. US 20150222795, Abe et al. and Sauer et al. US 20130242099 disclose the method of claim 14, wherein, with the rear camera housing attached at the front camera housing, and with the inner and outer contact surfaces of the inner and outer electrically conductive terminals in electrical connection with the inner and outer electrically conductive traces at the printed circuit board, electrical connection integrity is maintained via solderless direct contact of the inner and outer contact surfaces to the inner and outer electrically conductive traces (Sauer et al. US 20150222795 abstract; paragraph [0058] [0061]; [0067]-[0069]; [0075]-[0077]; [0086]-[0089]; figures 1-5; 7-12; 16-21; 30-32; 39; 41; FIGS. 17A-G show a similar connector that has a similar dielectric but the connector body is not insert molded but press fit mounted. The press fit may be done from the inside to outside or from the outside to the inside (par. 68). Therefore, the present invention provides a camera assembly for a vehicle vision system, with the camera assembly comprising a housing comprising a first housing portion (such as a front housing portion that includes circuitry and an imager established on a circuit element or circuit board and that includes a lens barrel having lens optics disposed at and aligned with the imager) and a second housing portion (such as a rear housing portion having a connector portion for connecting to a vehicle wiring). A circuit element (such as a printed circuit board or the like) is disposed within the first housing portion of the housing, with the circuit element comprising circuitry. The second housing portion comprises a connector portion configured for connecting to a vehicle wiring (such as socket configured to receive a plug of the vehicle wiring, with the terminals of the vehicle wiring connecting to connector elements at the socket when the plug is received in the socket) when the camera assembly is installed at a vehicle. A coaxial connector is disposed at the connector portion of the second housing portion. The coaxial connector comprises a plurality of electrical coaxial connector elements, with each of the electrical coaxial connector elements comprising (i) a first end that is configured for electrically connecting to the circuitry of the circuit element within the first housing portion and (ii) a second end that is configured for electrically connecting to the vehicle wiring, such as when a plug or connector of the vehicle wiring is received in the connector portion of the housing (par. 87). According to the cited passages and figures, the connection can be used the press fit mounting technology substitute for soldering.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683